On Rehearing.
[En Banc. January 24, 1922.]
Per Curiam.
In a petition for rehearing in this case, we are requested to modify the judgment wherein it enjoins the commissioners from taking further steps looking to the organization of the drainage district under the plans adopted for the construction thereof. The modification is not necessary. The trial court restrained the comjnissioners on the theory that the statute as it then was permitted only cross ditches and did not permit longitudinal ditches in the highway. After the entry of the judgment, and prior to the time the cause was heard here on appeal, the legislature passed an act which permitted the construction of *260longitudinal ditches. The judgment of the trial court was sustained upon the theory that the longitudinal ditch proposed would cast an additional burden - or servitude upon the abutting property and could not be constructed without first having condemned the right to do so. If the commissioners should proceed to organize the district for the purpose of condemning the right of way and thereafter constructing the ditch, it would be an unreasonable construction of the language of the judgment, read in the light of the opinion in this case, to hold that they were prohibited from going forward with the organization.
The petition for rehearing will be denied.